Citation Nr: 1509847	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  11-20 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, anxiety, mood disorders, character and behavior disorder, and suicidal ideation. 


REPRESENTATION

Veteran represented by:	Michelle A. Marshall, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to March 1975.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.


FINDINGS OF FACT

1.  In a February 1979 rating decision, the RO denied the claim for service connection for an acquired psychiatric disorder based on the determination that such disability was not incurred in service or within the first post-service year.  

2.  The Veteran did not submit a notice of disagreement for the February 1979 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for an acquired psychiatric disorder.

3.  The additional evidence received since the February 1979 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

4.  The competent and credible evidence shows that the Veteran has an acquired psychiatric disorder that had its onset in service.  


CONCLUSIONS OF LAW

1.  The February 1979 rating decision, which denied entitlement to service connection for an acquired psychiatric disorder, is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

2.  The additional evidence received since the February 1979 rating decision is new and material to the claim for service connection for an acquired psychiatric disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  An acquired psychiatric disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for an acquired psychiatric disorder, discussion concerning compliance with the duties to notify and assist is not necessary.  Further, the Veteran would not be prejudiced if the Board proceeds to a decision on the merits because the Board is granting the claim for service connection. 

Application to Reopen the Claims for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a February 1979 rating decision, the RO denied the claim for service connection for an acquired psychiatric disorder based on the determination that such disability was not incurred in service or within the first post-service year.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the February 1979 decision.  Moreover, no new and material evidence was submitted within a year of the February 1979 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

At the time of the February 1979 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, and the Veteran's statements. 

The additional evidence presented since the February 1979 rating decision includes the June 2012 private medical opinion, in which Dr. R. D. opined that the Veteran's schizophrenia had its onset in service.  The credibility of the June 2012 private medical opinion is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because medical evidence showing that the Veteran has an acquired psychiatric disorder that had its onset in service is pertinent evidence that was absent at the time of the February 1979 rating decision, and such evidence raises a reasonable possibility of substantiating the claim, as such the June 2012 private medical opinion is deemed to be the requisite new and material evidence needed to reopen the claim for service connection for an acquired psychiatric disorder.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with schizophrenia during the appeal period.  See e.g., January 2010 VA treatment record.  Thus, the Board finds that the Veteran currently has schizophrenia.  He was also diagnosed as having depressive and anxiety disorder.  See Dr. Dallara's medical record of June 2012.  

Further, the Board finds that the competent and probative evidence shows that the Veteran's schizophrenia, as well as his depressive and anxiety disorder, are related to service.  The Board finds that the June 2012 private medical examination and opinion by Dr. R. D. is of probative value, as he performed an examination, reviewed the claims file, and provided a rationale for the opinion, and he has the requisite expertise to render an opinion regarding initial onset and etiology of a psychiatric disorder.    

The Board also notes that in his December 1974 Report of Medical History on separation from service, the Veteran reported frequent trouble sleeping and depression or excessive worry.  The Veteran has also reported that he has had depression and paranoia around others since service and that he abused substances to self-medicate.  See e.g., October 1978 VA treatment record (showing admission for severe depression and suicidal ideation); December 2009 VA treatment record; undated Veteran statement (received by VA in about March 2010).  The record also shows lay statements from the Veteran's relatives who testify as to the Veteran's changes in behavior after he returned home after separation from service.  See e.g., August 2012 lay statement by Veteran's sister.  

The Veteran is competent to report that he experienced trouble sleeping, depression, and excessive worry in service and thereafter, and the Veteran's relatives are competent to report their observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, Dr. Dallara reviewed the medical history, including the symptoms present in service and thereafter, and concluded "within reasonable psychological certainty that the veteran developed depression and anxiety related to his difficulties adjusting to his duties in Alaska.  He began using drugs and alcohol in an attempt to deal with the symptoms."  Dr. Dallara opined that the depressive and anxiety disorder are more probable than not related to military service.  He also indicated that the Veteran was apparently also experiencing prodromal symptoms of schizophrenia in service.  Further, the Board finds the Veteran credible with regard to his reports of symptoms and his relatives credible with regard to their reports of their observations of the Veteran's behavioral changes.  Given the June 2012 private medical examination and opinion, the Veteran's competent and credible reports of symptoms in service and thereafter, and the Veteran's relatives' competent and credible reports of changes in behavior after service, the Board finds that the Veteran's acquired psychiatric disability, including schizophrenia and anxiety and depressive disorder, were incurred in service.  

As a result, the Board finds that service connection for the Veteran's acquired psychiatric disability is warranted.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Further, given the June 2012 private opinion, the Board finds that the grant of service connection includes all of the Veteran's psychiatric symptoms and is thus a full grant of the benefit sought on appeal.   


ORDER

Because new and material evidence has been received, the claim of service connection for an acquired psychiatric disorder is reopened.

Entitlement to service connection for an acquired psychiatric disorder, including schizophrenia and depressive and anxiety disorder, is granted.



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


